Citation Nr: 0625073	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether an October 21, 1994 rating decision, in which the RO 
assigned the veteran's tinnitus a single 10 percent 
evaluation, should be revised or reversed on the basis of 
clear and unmistakable error (CUE).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1967 to April 1970.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) RO in Anchorage, Alaska.  


FINDINGS OF FACT

1.  The correct facts, as they were known at that time, were 
before the RO on October 21, 1994 and, on that date, the RO 
correctly applied the statutory and regulatory provisions 
then in effect. 

2.  The veteran's service-connected tinnitus is assigned the 
maximum schedular evaluation of 10 percent.


CONCLUSIONS OF LAW

1.  The October 21, 1994 rating decision, in which the RO 
assigned the veteran's tinnitus a single 10 percent 
evaluation, is not clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(a) (2005). 

2.  There is no legal basis for assigning separate 10 percent 
evaluations for tinnitus in each ear.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The VCAA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative, 
if any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it will 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the notification and assistance provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According 
to the Court, however, the VCAA is inapplicable to claims of 
CUE in prior RO decisions. See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (holding that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable to CUE motions filed with respect to prior 
Board decisions); Parker v. Principi, 15 Vet. App. 407, 412 
(2002) (expanding the holding in Livesay to include claims of 
CUE in prior RO decisions).



II. Analysis of Claim

In an October 21, 1994 rating decision, the RO assigned the 
veteran's tinnitus a single 10 percent evaluation.  In a 
letter dated November 1994, the RO notified the veteran of 
the rating decision and of his appellate rights with regard 
to the decision.  The veteran did not, however, appeal it to 
the Board.  The October 21, 1994 rating decision is thus 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1994).  The veteran now claims that 
the October 21, 1994 rating decision should be revised or 
reversed on the basis that it is clearly and unmistakably 
erroneous.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2005).  As the RO's October 21, 1994 rating 
decision is final, it is subject to collateral attack under 
the theory of CUE.  For the reasons that follow, however, the 
Board concludes that this decision is not clearly and 
unmistakably erroneous.

The Court has held that, for there to be a valid claim of 
CUE, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel v. Brown, 6 Vet. 
App. 242 (1994).  The alleged error must be of fact or of 
law, and when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).

In this case, the veteran does not contend that the correct 
facts, as they were known at that time, were not before the 
RO on October 21, 1994.  Rather, he contends that the RO did 
not properly interpret the law then in effect when it 
assigned the veteran's tinnitus a single 10 percent 
evaluation.  He asserts that, at that time, he perceived 
ringing in both of his ears and, as such, the RO should have 
assigned him separate 10 percent evaluations for tinnitus in 
each ear.

At that time, the law provided that disability evaluations 
were to be determined by evaluating the extent to which a 
veteran's service-connected disability adversely affected his 
ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1994).  Tinnitus was 
evaluated in the rating schedule under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, and if recurrent, was to be assigned a 
maximum 10 percent evaluation.  

Diagnostic Code 6260 was revised, effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10 
percent evaluation for tinnitus regardless of whether sound 
was perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent evaluation 
could be assigned tinnitus.  In Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006), however, the United States Court of 
Appeals for the Federal Circuit reversed the Court's decision 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent evaluation 
for tinnitus.  

Although the Federal Circuit rendered the Smith decision 
subsequent to the October 21, 1994 rating decision at issue 
in this case, the holding therein explains the state of the 
law and how it was to be applied at the time of the October 
21, 1994 rating decision.  Based on that holding, the Board 
finds that, in such decision, the RO correctly applied the 
statutory and regulatory provisions then in effect.  

In sum, the correct facts, as they were known at that time, 
were before the RO on October 21, 1994 and, on that date, the 
RO correctly applied the statutory and regulatory provisions 
then in effect.   The October 21, 1994 rating decision, in 
which the RO assigned the veteran's tinnitus a single 10 
percent evaluation, is thus not clearly and unmistakably 
erroneous.  Such an evaluation was then and is still the 
maximum schedular evaluation available under the rating 
schedule for tinnitus.  


ORDER

CUE not having been shown, the claim for revision or reversal 
of an October 21, 1994 rating decision, in which the RO 
assigned the veteran's tinnitus a single 10 percent 
evaluation, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


